department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc pa apjp ajkeyso wta-n-117528-00 uil memorandum for maxine spiegel philadelphia submission processing center from george j blaine chief branch administrative provisions judicial practice cc pa apjp subject significant service_center advice signing nonresident_alien income_tax returns this responds to your request for significant service_center advice we have restated the issue as follows issue may a nonresident_alien_individual sign an income_tax return form 1040nr on behalf of a nonresident_alien taxpayer conclusion nothing in sec_6012 of the internal_revenue_code code or the regulations prohibits a properly authorized nonresident_alien_individual from signing a form 1040nr on behalf of a nonresident_alien taxpayer however if the service intends to accept form sec_1040nr signed by nonresident_alien agents we suggest that it modify the instructions to form 1040nr facts as we understand the facts your office processes form sec_1040nr u s nonresident_alien income_tax returns received from nonresident_alien taxpayers form 1040nr is required to be signed by the taxpayer under penalties of perjury your office has been asked whether nonresident_alien taxpayers may designate their tax advisors as their agents for purposes of signing form 1040nr typically these tax advisors are citizens and residents of the same country as the nonresident_alien taxpayers and are not citizens or residents of the united_states you note that you have no administrative objection to permitting these agents to sign on behalf of the taxpayer but you request our opinion law analysis sec_6012 of the code and the regulations thereunder identify persons required to make returns of income sec_1_6012-1 of the income_tax regulations provides that subject_to certain exceptions not relevant here every nonresident_alien_individual who is engaged in a trade_or_business in the united_states at any time during the taxable_year or who has income which is subject_to taxation under subtitle a of the code shall make a return on form 1040nr sec_1_6012-1 provides that whenever a return of income of a nonresident_alien_individual is made by an agent acting under a duly authorized power_of_attorney for that purpose the return shall be accompanied by the power_of_attorney in proper form or a copy thereof specifically authorizing him to represent his principal in making executing and filing the income_tax return form_2848 may be used for this purpose nothing in sec_6012 or the regulations prohibits a nonresident_alien_individual from serving as an agent for purposes of signing the income_tax return of a nonresident_alien taxpayer we note that the code gives the service broad authority to prescribe the manner of signing any return statement or other document sec_6061 of the code and the regulations thereunder provide that the service may prescribe in forms instructions or other appropriate guidance the method of signing any return statement or other document required to be made under any provision of the internal revenue laws we have reviewed the instructions to form 1040nr the portion of the instructions pertaining to signatures provides as follows sign and date your return form 1040nr is not considered a valid_return unless you sign it you may have an agent in the united_states prepare and sign your return if you could not do so for one of the following reasons you were ill you were not in the united_states at any time during the days before the return was due for other reasons that you explained in writing to the internal_revenue_service center philadelphia pa u s a and that the irs approved a return prepared by an agent must be accompanied by a power_of_attorney form_2848 may be used for this purpose we read the limitations on agents contained in the form 1040nr instructions as inconsistent with sec_1_6012-1 we note that this provision of the form 1040nr instructions predates the promulgation of sec_1_6012-1 of the regulations we suspect that this provision of the instructions may have originally been based on sec_1_6012-1 of the income_tax regulations sec_1 a of the regulations provides in part returns made by agents the return of income may be made by an agent if by reason of disease or injury the person liable for the making of the return is unable to make it the return may also be made by an agent if the taxpayer is unable to make the return by reason of continuous absence from the united_states for a period of at least days prior to the date prescribed by law for making the return in addition a return may be made by an agent if the taxpayer requests permission in writing of the district_director for the internal_revenue_district in which is located the legal residence or principal_place_of_business of the person liable for the making of the return and such district_director determines that good cause exists for permitting the return to be so made however sec_1_6012-1 applies only to citizens or residents of the united_states it does not apply to nonresident_aliens the standards applicable to nonresident_alien returns are contained in sec_1_6012-1 of the regulations based on the broad language of sec_1_6012-1 of the regulations we conclude that a nonresident_alien agent may sign form 1040nr on behalf of a nonresident_alien taxpayer provided that the taxpayer executes a power_of_attorney authorizing the agent to sign and the agent attaches the power_of_attorney to form 1040nr we suggest that the service modify the instructions to form 1040nr if it intends to permit nonresident_alien agents to sign returns on behalf of nonresident_alien taxpayers if you have further questions please contact andrew keyso at
